Name: Council Regulation (EC) No 1870/94 of 27 July 1994 fixing prices for rice for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 197/8 Official Journal of the European Communities 30. 7. 94 COUNCIL REGULATION (EC) No 1870/94 of 27 July 1994 fixing prices for rice for the 1994/95 marketing year THE COUNCIL OF THE EUROPEAN UNION, Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the marktet in rice (4); Whereas, for the products referred to in this Regulation, the application of the aforementioned criteria entails fixing those prices at the levels indicated below, HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 marketing year, prices for rice shall be as follows : Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the markets and prices policy continues to be the main instrument of the incomes policy in the rice sector; Whereas the intervention price for paddy rice must be fixed at a rate which takes account, on the one hand, of the policy in respect of rice production with a view to the uses to which it is put and, on the other, of the budgetary and market constraints; Whereas the target price of husked rice must be derived from the intervention price for paddy rice in accordance with the criteria set out in Article 4 ( 3 ) of Council ( a ) intervention price , paddy rice: ECU 309,60 per tonne; ( b ) target price, husked rice : ECU 530,60 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994 . For the Council The President Th. WAIGEL ( 1 ) OJ No C 83 , 19. 3 . 1994, p. 11 . (2 ) OJ No C 128 , 9 . 5 . 1994 . (3 ) OJ No C 148 , 30. 5 . 1994, p . 49. ( 4 ) OJ No L 166, 25 . 6 . 1976, p. 1 . Regulation as last amended by Regulation (EC) No 1869/94 ( see page 7 of this Official Journal ).